Case 1:09-cr-00192-LAP Document 104 Filed 12/23/19 Page 1 of 1

Law Office of Donald Yannella, P.C.
Member of NY & NJ Bars
Tel: (212) 226-2883
Fax: (646) 430-8379
Email: nynjerimlawyer@gmailcom

70 Grand Avenue 233 Broadway, Suite 2370

River Edge, NJ 07661 New York, NY 10279
(Preferred mailing address)

December 23, 2019

 

Hon. Loretta A. Preska

Daniel P. Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

 

 

Re: United States v. Percell Leibert
09 Cr. 192 (LAP)

 

 

 

 

8 .
r x a

Dear Judge Preska:

I am counsel for Paul Leibert, who was sentenced to a term of 13 months’ imprisonment
on December 4, 2019,

Mr. Leibert called me from the Metropolitan Correction Center requesting a
recommendation from Your Honor that he not be sent back to USP Canaan in Waymart,
Pennsylvania.

I previously submitted a letter mistakenly asking for a recommendation that he not be
sent to FCI Danbury, and I withdraw that request. (ECF # 102 and 103). [ apologize for the
confusion.

Mr. Leibert requested that Your Honor recommend FCI Allenwood as an alternative. But
first and foremost, he does not want to return to USP Canaan.

te Uplun eepe ind Wal
Vi. tejbed MOT he siting oo Ler fp yy
tou? (a pqare but eAvbet

Donald J. Yannella, Esq.

 
      

2/231 / q LORETTA AL PRESEA :

UNITED STATES DISTRICT JUDGE

 
